Filed 10/3/14 P. v. Rosas CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----


THE PEOPLE,                                                                                  C074861

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF111674)

         v.

MIGUEL ANGEL HUERTA ROSAS,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)




                                                             1
                   FACTUAL AND PROCEDURAL BACKGROUND1
        Defendant Miguel Angel Huerta Rosas pleaded no contest to second degree
murder. (Pen. Code, §§ 187, subd. (a), 189.)2 In exchange, a gang enhancement
(§ 186.22, subd. (b)(1)(C)) and a count of street gang participation (§ 186.22, subd. (a))
were dismissed. Defendant waived preparation of a probation report and requested
immediate sentencing.
        Defendant was sentenced to prison for 15 years to life, awarded 759 days’ custody
credit and no conduct credit, and ordered to pay a $5,000 restitution fine (§ 1202.4), a
$5,000 restitution fine suspended unless parole is revoked (§ 1202.45), a $40 court
operations fee (§ 1465.8, subd. (a)(1)), and a $30 court facilities assessment (Gov. Code,
§ 70373). The last two items were described orally as “a $70 conviction assessment.”
        Defendant obtained a certificate of probable cause.
        On July 24, 2011, defendant and two companions, Carlos Flores and Hector Baca,
arrived at a Sutter County convenience store and gas station. The victim, Isaias Herrejon,
arrived at the store around the same time. Herrejon purchased beer and Baca purchased a
cigar. All four men left the store.
        Defendant and his companions were members of the Surenos criminal street gang.
While enroute to the store, Flores had criticized defendant for being insufficiently active
within the gang.
        Evidently in response, defendant and Baca called out to Herrejon and asked him if
he belonged to a street gang. Herrejon said that he did not belong to a gang.
        Defendant began to pursue Herrejon. Flores soon joined defendant in the pursuit.
According to eyewitnesses, the pursuit extended around the store’s exterior. An


1   The summary of facts is taken from the preliminary hearing transcript.
2 Undesignated statutory references are to the Penal Code in effect at the time of
defendant’s crimes.

                                             2
eyewitness thought that they were fighting, in that the trio of males was beating on the
victim and “pulling on him.”
          Defendant chased Herrejon and attacked him with a knife. Defendant then put the
knife in his pocket. Herrejon was bleeding from his chest. Herrejon entered his car, then
got back out, and then collapsed.
          Defendant and his companions left the area in their car.
          Paramedics soon arrived. Herrejon was pronounced dead at the scene of the
attack.
          Detectives identified defendant from the convenience store’s surveillance video.
When police detained him at his place of employment, defendant admitted that he was “a
southerner” or Sureno gang member. Defendant had a large cut on his index finger.
Defendant’s employer told authorities that the injury was not work related. A warrant
search of defendant’s residence yielded blood stained shoes and clothing. The search
also yielded a handgun, a knife, and gang-related photographs and apparel.
                                      WENDE REVIEW
          We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.




                                               3
                                 DISPOSITION
     The judgment is affirmed.



                                               MURRAY   , J.



We concur:



     NICHOLSON          , Acting P. J.



     DUARTE             , J.




                                         4